Plaintiff in error was convicted in the county court of Washita county of the crime of unlawfully selling intoxicating liquor, and was on the 23d day of February, 1910, sentenced to pay a fine of $200 and to serve a term of 90 days in the county jail, from which judgment and sentence he appealed by filing in this court on May 20, 1909, his petition in error, with transcript of record, duly certified by the clerk of the county court, together with proof of service of notice of appeal as required by law. On June 23, 1909, his attorneys of record, Massingale  Duff, filed their withdrawal as counsel, with the request that the firm of Holcombe  Bulow be substituted. It was so ordered, and an extension of 60 days was given to file briefs. On March 15, 1910, Holcombe  Bulow filed their withdrawal as counsel, "for the reason that plaintiff in error has failed and neglected to pay or secure them for their services and has failed and neglected to provide the necessary expenses for preparing and filing briefs." At this March, 1910, term of this court the cause was submitted on the motion of the attorney for *Page 647 
the state that said appeal be dismissed for want of prosecution, on the ground that no briefs have been filed, or that said judgment be affirmed on the record.
No briefs have been filed, and no errors have been pointed out, except as shown by the petition in error. In cases of this kind, where no briefs are filed by plaintiff in error, this court will not search the record to discover errors, but will only look to the jurisdiction of the court, the sufficiency of the information, and the regularity of the judgment. Following this rule, we have examined the record as shown, and we are unable to perceive any errors.
The judgment being in all respects regular, the judgment is hereby affirmed at the cost of plaintiff in error, and the case remanded to the county court of Washita county, with direction to carry the judgment and sentence into execution.
FURMAN, PRESIDING JUDGE, and RICHARDSON, JUDGE, concur.